DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zach Stern on 09/07/2022.
AMENDMENTS TO THE CLAIMS:
Claim 1. An ophthalmic information processing device comprising: an image rotation circuit configured to rotate a tomographic image of an eye to be examined, the tomographic image being acquired by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site; , and wherein the model image is generated based on at least one of a drawing of [[the]] an eye, an illustration of [[the]] an eye, a model of [[the]] an eye, a photograph of [[the]] an eye, and a video of [[the]] an eye.

Claim 7. An ophthalmic device comprising: an optical coherence tomography (OCT) sensor configured to acquire a tomographic image of the eye to be examined by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined; an image rotation circuit configured to rotate a tomographic image of an eye to be examined, the tomographic image being acquired by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site;, and wherein the model image is generated based on at least one of a drawing of [[the]] an eye, an illustration of [[the]] an eye, a model of [[the]] an eye, a photograph of [[the]] an eye, and a video of [[the]] an eye.

	Claim 11. An ophthalmic information processing method comprising: image-rotating a tomographic image of an eye to be examined acquired by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site; , and wherein the model image is generated based on at least one of a drawing of [[the]] an eye, an illustration of [[the]] an eye, a model of [[the]] an eye, a photograph of [[the]] an eye, and a video of [[the]] an eye.

	Claim 15. A non-transitory computer storage medium storing a program to be executed by a computer including steps of: image-rotating a tomographic image of an eye to be examined acquired by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site; , and wherein the model image is generated based on at least one of a drawing of [[the]] an eye, an illustration of [[the]] an eye, a model of [[the]] an eye, a photograph of [[the]] an eye, and a video of [[the]] an eye.

	Claim 16. (Cancelled).
Allowable Subject Matter
	Claims 1-4, 6-13, 15 and 17 are allowed over prior art made of record, applicant’s and examiner’s amendment.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7, 11 and 15, for example:
	Claims 1 and 7 relates to an ophthalmic information processing device comprising a display control circuit to cause a display device to display a tomographic image rotated by a image rotation circuit in such a manner as to superimpose the tomographic image rotated by the image rotation circuit on a model image representing a cross-sectional structure of the eye, and the model image is generated based on at least one of a drawing of an eye, an illustration of an eye, a model of an eye, a photograph of an eye, and a video of an eye.
	Claims 11 and 15 relates to an ophthalmic information processing method comprising steps of: display-controlling to cause a display device to display a tomographic image rotated by the image-rotating in such a manner as to superimpose the tomographic image rotated by the image-rotating on a model image representing a cross-sectional structure of the eye, and the model image is generated based on at least one of a drawing of an eye, an illustration of an eye, a model of an eye, a photograph of an eye, and a video of an eye.

	Claims 1, 7, 11 and 15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, since the tomographic image of the eye to be examined acquired by using the optical coherence tomography while making the measurement optical axis be eccentric relative to the predetermined site of the eye to be examined is caused to be rotated in accordance with the eccentric amount and the eccentric direction and displayed on the display device, it is easy to grasp the measurement position based on the predetermined site. As a result, it is possible to easily grasp the form of the fundus or the like of the eye to be examined being depicted in the tomographic image. 
Further, above signal processing includes noise removal (noise reduction), filtering, Fast Fourier Transform (FFT), and the like.

Claims 2-4, 6, 8-10, 12-13 and 17, which depend from either claim 1, 7 or 11, are also allowed.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 10, 2022